Name: Regulation (EEC) No 2758/75 of the Council of 29 October 1975 laying down general rules concerning the components designed to ensure, within the cereals and rice sectors, the protection of the processing industry, and fixing those components in respect of the new Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11.75 Official Journal of the European Communities No L 281/109 REGULATION (EEC) No 2758/75 OF THE COUNCIL of 29 October 1975 laying down general rules concerning the components designed to ensure, within the cereals and rice sectors, the protection of the processing industry, and fixing those components in respect of the new Member States THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to the Treaty ( x ) concerning the accession of new Member States to the European Economic Community and to the European Atomic Energy Community, signed on 22 January 1972, and in particular Article 61 (2) of the Act (2 ), annexed thereto ; Having regard to the proposal from the Commission ; Whereas Article 61 (2) of the said Act provides that the amount of the component for the protection of the processing industry in the new Member States is to be determined in respect of products covered by Council Regulation (EEC) No 2727/75 (3 ) of 29 October 1975 on the common organization of the market in cereals, and Council Regulation No 359/67/EEC (4) of 25 July 1967 on the common organization of the market in rice, as last amended by Regulation (EEC) No 668/75 ( 5 ), by separating out, from the total charge on imports from third countries applied by the new Member States on 1 January 1972, the component or components designed to ensure the protection of their processing industry ; Whereas, in order to obtain a complete table of the components designed to ensure the protection of the processing industry within the enlarged Community, the components for the protection of industry in the Community as originally constituted should be reprinted alongside the components applicable by the new Member States ; Whereas account must be taken of the more favour ­ able conditions enjoyed by certain third countries in their trade with the new Member States within the framework of the system of preferences ; Whereas it is necessary to determine those products for which no fixed component shall be payable, pursuant to the Agreement referred to in Article 64 of the Act, in trade between Ireland and the United Kingdom ; Whereas the component for the protection of the processing industry of a new Member State may take a different form from the component applied in the Community as originally constituted ; whereas the change necessary in the form of protection during the period of alignment should be effected in the best possible conditions, HAS ADOPTED THIS REGULATION : Article 1 1 . The components mentioned in Article 61 of the Act which are designed to ensure the protection of the processing industry and are hereinafter referred to as 'fixed components' levied in respect of products covered by Regulation (EEC) No 2727/75 and Regulation No 359/67/EEC on imports from the new Member States into the Community as originally constituted and on imports from the other Member States into each new Member State, or which replace for the new Member States the Community protective component of the charge on imports from third countries are fixed or reprinted, as the case may be, in Annex I. 2. Without prejudice to the application of Article 59 (4) of the Act, the fixed components provided for in paragraph 1 above shall be applicable until 31 July 1973 in respect of products covered by Regulation (EEC) No 2727/75 and until 31 August 1973 in respect of products covered by Regulation No 359/ 67/EEC. 3 . For subsequent marketing years :  as regards imports into the new Member States from third countries, the former shall determine the fixed components provided for in paragraph 1 above, adjusted in accordance with Article 59 (2) of the Act, account being taken, where appropriate, of Article 4 of this Regulation. If the Community fixed component is altered or suspended, the new Member States shall (*) OJ No L 73, 27. 3 . 1972, p. 5 . (2) OJ No L 73, 27. 3 . 1972, p. 14. (3) See page 1 of this Official Journal . (4) OJ No 174, 31 . 7. 1967, p. 1 . (6) OJ No L 72, 20. 3 . 1975 , p . 18 . No L 281/110 Official Journal of the European Communities 1 . 11.75 simultaneously alter or suspend the basic fixed component applicable to imports from third countries to the extent envisaged under Article 59 (2) of the Act,  as regards trade within the Community, the Com ­ mission shall determine the fixed components provided for in paragraph 1 above, adjusted in accordance with Article 59 ( 1 ) of the Act, account being taken, where necessary, of any authoriza ­ tions granted under Article 59 (4) of that Act. Article 2 Notwithstanding Article 1 ( 1 ), those new Member States which, under preferential agreements, applied before their accession more favourable arrangements to imports from the third countries with which those agreements were concluded shall , in accordance with ' Article 59 (2) of the Act, account being taken of Article 4 of this Regulation, adjust the reduced fixed components applicable to those third countries, the components in force on 1 January 1972 being considered as basic duties. Article 3 No fixed component shall be levied : ( a) on importation into the United Kingdom of the products referred to in Article 1 (2), coming from and originating in Ireland ; (b ) on the importation into Ireland of malt and products falling within subheading 23.07 ex B of the Common Customs Tariff, designated as 'balancer meals, mineral mixtures and concen ­ trates', coming from and originating in the United Kingdom; (c) in trade between the United Kingdom and Denmark in malt, whether roasted or not, falling within heading No 11.07 of the Common Customs Tariff and originating in those Member States. Article 4 Where in a new Member State the fixed component is ad valorem, it shall be aligned on the specific fixed component applied in the Community as originally constituted, in accordance with the following provisions :  in the first stage, the new Member State shall apply ats the fixed component : (a) a specific amount equal to one-fifth of the Community fixed component ; (b) an ad valorem amount equal to the original ad valorem amount which was applied in that Member State on 1 February 1973 reduced by one-fifth ;  at each subsequent stage the specific amount shall be increased by one-fifth of the Community fixed component and the ad valorem amount shall be reduced by one-fifth of the original ad valorem component ;  if the Community component is altered, the increase or reduction of the specific amount provided for in (a) shall be so calculated as to remain constant at each subsequent stage. Article 5 Detailed rules for the application of this Regulation shall be adopted, as and when necessary, in accord ­ ance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 and Regulation No 359/67/EEC. Article 6 1 . Council Regulation (EEC) No 224/73 (*) of 31 January 1973 laying down general rules concerning the components designed to ensure, within the cereals and rice sectors, the protection of the processing industry, and fixing those components in respect of the new Member States, as amended by Regulation (EEC) No 1070/74 (2 ), is hereby repealed. 2 . References to the Regulation repealed by para ­ graph 1 shall be construed as references to this Regulation. A table is provided in Annex II for the purpose of correlating citations of and references to Articles of that Regulation with those of this Regulation . Article 7 This Regulation shall enter into force on 1 November 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 October 1975 . For the Council The President G. MARCORA (*) OJ No L 27, 1 . 2. 1973, p. 8. (2) OJ No L 120, 1 . 5 . 1974, p. 10. 1 . 11.75 Official Journal of the European Communities No L 281/111 ANNEX 1 CCT heading No Description Community as originally constituted Denmark Ireland United Kingdom l Fixed components (u.a./metric ton) 07.06 Manioc, arrowroot, salep , Jerusalem artichokes, sweet potatoes and other similar roots and tubers with high starch or inulin content, fresh or dried, whole or sliced ; sago pith : A. Manioc, arrowroot, salep and other similar roots and tubers with high starch content, excluding sweet potatoes 0 0 0 manioc 0 other 5% 10.06 Rice : B. Semi-milled or wholly milled rice : I. Semi-milled rice : a) Round grain 5-16 0 0 6.4 b) Long grain 5-13 0 0 6-4 II . Wholly milled rice : \\\l a) Round grain 5-50 0 0 6-4 b) Long grain 5-50 0 0 6-4 11.01 Cereal flours : I A. "Wheat or meslin flour 18-75 25-5 40 10% '' B. Rye flour 18-75 7 0 10% C. Barley flour 5 5 0 10% D. Oat flour 5 5 0 10-65 E. Maize flour : I. Of a fat content not exceeding 1.5% by weight 5 5 0 10% II. Other 2-5 2-5 0 10% F. Rice flour 2-5 - 2-5 0 10% G. Buckwheat flour 5 , 0 0 10% H. Millet flour 2-5 0 0 10% IJ. Canary seed flour 2-5 0 0 10% K. Grain sorghum flour 2-5 0 0 10% L. Other 2-5 0 0 10% No L 281/112 Official Journal of the European Communities 1 . 11.75 CCT heading No Description Community as originally constituted Denmark Ireland United Kingdom \\ Fixed components (u.a./metric ton) 11.02 Cereal groats and cereal meal ; other worked cereal grains (for example , rolled, flaked , polished, pearled or kibbled , but not further prepared), except husked, glazed, polished or broken rice ; germ of cereals , whole, rolled, flaked or ground : A. Cereal groats and cereal meal : I. Wheat : l \ a) Durum wheat 18-75 18-75 18-75 10% b) Common wheat 18-75 18-75 40 10% II . Rye 5 5 0 10% III . Barley 5 5 0 10% IV. Oats 5 5 5 10-65 V. Maize : a ) Of a fat content not exceeding 1.5% by weight : 1 . For the brewing industry (a) . . 5 0 0 10% 2. Other 5 0 0 10% b) Other 2-5 0 0 10% VI. Rice 2-5 0 0 10% VII. Buckwheat 5 0 0 10% VIII . Millet 2-5 0 0 10% IX. Grain sorghum 2-5 0 0 10% X. Other 2-5 0 0 10% B. Hulled grains (shelled or husked), whether or not sliced or kibbled : l I. Barley, oats, buckwheat and millet : |||||| a) Hulled (shelled or husked): IIII|| 1 . Barley 2-5 2-5 0 10% 2. Oats : liliIl aa) Clipped oats 2-5 2-5 0 10% bb) Other 2-5 2-5 0 10% 3 . Buckwheat 2-5 0 0 10% 4. Millet 2-5 0 0 10% b) Hulled and sliced or kibbled ('GrÃ ¼tze' or 'grutten') : (a) Entry under this subheading is subject to conditions to be determined by the competent authorities. 1 . 11.75 Official Journal of the European Communities No L 281/113 CCT heading No Description Community as originally constituted Denmark Ireland United Kingdom \ Fixed components (u.a./metric ton) 11.02 1 . Barley 2-5 0 0 10% (cont'd) 2 . Oats 2-5 0 0 10% 3 . Buckwheat 2-5 0 0 10% 4. Millet 2-5 0 0 10% II . Other cereals : a ) Wheat 2-5 2-5 0 10% b) Rye 2-5 2-5 0 10% c) Maize 2-5 2-5 0 10% d) Grain sorghum 2-5 0 0 10% e) Other 2-5 0 0 10% C. Pearled grains : I. Wheat 2-5 2-5 0 10% II . Rye 2-5 2-5 0 10% III . Barley 5 5 0 20% IV. Oats 2-5 2-5 0 10% V. Maize 2-5 2-5 0 10% VI. Buckwheat 2-5 0 0 10% VII . Millet 2-5 0 0 10% VIII . Grain sorghum 2-5 0 0 10% IX. Other 2-5 0 0 10% D. Grains not otherwise worked than kibbled : I I. Wheat 2-5 2-5 0 10% II . Rye 2-5 2-5 0 10% III . Barley 2-5 2-5 0 10% I IV . Oats 2-5 2-5 0 10% V. Maize 2-5 2-5 0 10% VI . Buckwheat 2-5 0 0 10% VII . Millet 2-5 0 0 10% VIII . Grain sorghum 2-5 0 0 10% IX. Other 2-5 0 0 10% E. Rolled grains ; flaked grains : || I. Barley, oats , buckwheat and millet : |||| a) Rolled : liII\\ 1 . Barley 2-5 2-5 0 10% 2. Oats 2-5 2-5 2-5 10-65 3 . Buckwheat 2-5 0 0 10% 4. Millet 2-5 0 0 10% No L 281/114 Official Journal of the European Communities 1 . 11.75 CCT heading No Description Community as originally constituted Denmark Ireland United Kingdom ll Fixed components (u.a./metric ton) 11.02 (cont'd) b) Flaked : 1 . Barley 5 5 0 20% 2. Oats 5 5 5 10-65 3 . Buckwheat 5 0 0 10% 4. Millet 5 0 0 10% II . Other cereals : a) Wheat 5 5 0 10% b) Rye 5 5 0 10% c) Maize 5 . 5 0 10% d) Grain sorghum 5 0 0 10% l e) Other : 1 . Flaked rice 5 0 0 10% 2. Other 5 0 0 10% F. Pellets : I. Wheat 5 5 0 10% II . Rye 5 5 0 10% III . Barley 5 5 0 10% IV. Oats 5 5 0 10% V. Maize 5 5 0 10% VI . Rice 2-5 0 0 10% VII . Buckwheat 5 0 0 10% VIII . Millet 2-5 0 0 10% IX. Grain sorghum 2-5 0 0 10% X. Other 2-5 0 0 10% G. Germ of cereals , whole, rolled, flaked or ground : I. Wheat 5 5 0 10% II . Other 5 5 0 10% 11.06 Flours and meal of sago and of manioc, arrow ­ root, salep and other roots and tubers falling within heading No 07.06 : A. Denatured B. Other I. For the manufacture of starches (a) . 2-5 17 2-5 17 0 7 Manioc Q Sago J Other 10% Manioc n Sago J Other 10% II. Other 17 17 7 Manioc ^ Sago J Other 10% (a) Entry under this subheading is subject to conditions to be determined by the competent authorities. 1 . 11.75 Official Journal of the European Communities No L 281/115 CCT heading No Description Community as originally constituted Denmark Ireland United Kingdom \\ Fixed components (u.a. /metric ton) 11.07 Malt , roasted or not : A. Unroasted : I. Obtained from wheat : a) In the form of flour b) Other II . Other : a ) In the form of flour b) Other 9 9 9 9 9 9 9 9 . 9 9 9 9 10% 10% 10% 10% B. Roasted 9 0 9 10% 11.08 Starches ; inulin : A. Starches : I. Maize starch II . Rice starch III . Wheat starch IV. Potato starch V. Other 17 25-5 17 17 17 17 25-5 17 34 17 0 0 17 10 0 7-5% 16 10% 0 (a) Millet and Buck ­ wheat starches 16 (b) Sorghum starch 7-5 % (c) Sago 5 % (d) Manioc 0 (e) Other 10%// 11.09 Wheat gluten, whether or not dried : li A. Dried B. Other 150 150 18-75 18-75 150 150 10% 10% 17.02 Other sugars ; sugar syrups ; artificial honey (whether or not mixed with natural honey); Caramel : B. Glucose and glucose syrup : II . Other : a) Glucose in the form of white crystalline powder, whether or not agglomerated b) Other 80 C) 55 (x) IK1) 32 « 70-9 i1) 70-9 (1) 7-88 C1) 5-67 I1) (*) Pursuant to Regulation (EEC) No 2730/75 the products falling within subheading 17.02 B I are subject to the same treatment as products falling within subheading 17.02 B II. However, the fixed component applicable to imports into Ireland of products falling within tariff subheading 17.02 B I a) is fixed at zero ; for subsequent marketing years this component is to be adjusted, in respect of imports from third countries, in accordance with Article 59 (2) of the Act. No L 281/116 Official Journal of the European Communities 1 . 11 . 75 CCT heading No Description Community as originally constituted Denmark Ireland United Kingdom l Fixed components (u.a . /metric ton) 17.05 Flavoured or coloured sugars , syrups and molasses , but not including fruit juices contain ­ ing added sugar in any proportion : B. Glucose and glucose syrup : I. Glucose in the form of white crystal ­ line powder, whether or not agglom ­ erated 80 11 70-9 7-88 II . Other 55 32 70-9 5-67 23.02 Bran , sharps and other residues derived from the sifting, milling or working of cereals or of leguminous vegetables : A. Of cereals : I. Of maize or rice : a ) With a starch content not exceed ­ ing 35% by weight 0 0 0 10% b) Other : 1 . With a starch content exceeding 35% but not exceeding 45% by weight, and having under ­ gone a denaturing process (a) 0 0 0 10% 2 . Other 0 0 0 10 % II . Of other cereals : \\ a) Of which the starch content does not exceed 28% by weight, and of which the percentage which passes through a sieve with an aperture of 0*2 mm does not exceed 10% by weight or of which the sieved product has an ash content , calculated on the dry ash product, of 1*5% or more by weight 0 0 0 10% b) Other 0 0 0 10% 23.03 Beet-pulp , bagasse and other waste of sugar manufacture ; brewing and distilling dregs and waste ; residues of starch manufacture and similar residues : ( a) Entry under this subheading is subject to conditions to be determined by the competent authorities. 1 . 11.75 Official Journal of the European Communities No L 281/117 CCT heading No Description Community as originally constituted Denmark Ireland United Kingdom I Fixed components (u.a./metric ton) 23.03 (cont'd) A. Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product : I. Exceeding 40% by weight 150 18-75 0 10% 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : B. Other, containing starch , glucose or glucose syrup falling within subheadings 17.02 B and 17.05 B , or milk products falling within heading No or subheading 04.01 , 04.02, 04.03 , 04.04, 17.02 A or 17.05 A : I. Containing starch or glucose or glucose syrup : ex a) Containing no starch or containing 10% or less by weight of starch : 1 . Containing no milk product or containing less than 10% by weight of such products 9 9 9 10% 2. Containing not less than 10% but less than 50% by weight of milk products . . 9 9 9 , 10% ex b) Containing more than 10% but not more than 30% by weight of starch : 1 . Containing no milk products or containing less than 10% by weight of such products 9 9 9 10% 2. Containing not less than 10% but less than 50% by weight of milk products . . 9 9 9 10% ex c) Containing more than 30% by weight of starch : 1 . Containing no milk products or containing less than No L 281/118 Official Journal of the European Communities 1 . 11 . 75 CCT heading No Description Community as originally constituted Denmark Ireland United Kingdom \ Fixed components (u.a./metric ton) 23.07 (cont'd) 10% by weight of such products 9 9 9 10% 2. Containing not less than 10% but less than 50% by weight of milk products . . 9 9 9 10% ANNEX II Correlation Regulation (EEC) No 224/73 Article 1 (3 ) This Regulation Article 1 (2)